Exhibit 10.3

 

EARLE M. JORGENSEN COMPANY

 

STOCK OPTION AMENDMENT

 

THIS STOCK OPTION AMENDMENT (this “Amendment”), dated and effective as of
January 1, 2005 (“Amendment Date”), is between Earle M. Jorgensen Company, a
Delaware corporation (the “Company”), and                      (the
“Participant”), relating to stock options granted under the Earle M. Jorgensen
Holding Company, Inc. Option Plan, dated January 30, 1997, as amended and
assumed by the Company (the “Plan”). Capitalized terms used in this Amendment
without definition shall have the meaning ascribed to such terms in the Plan.

 

WHEREAS, Earle M. Jorgensen Holding Company, Inc. (“Holding”) granted options to
the Participant on                                      (the “Outstanding
Options”) pursuant to the Plan, ;

 

WHEREAS, by letter agreement dated December 22, 2004, Holding and the
Participant agreed to adjust the exercise price and the number of Outstanding
Options in order to conform such terms with certain changes in the appraisal
methodology for determining the fair market value of Holding’s common stock that
were required in connection with the settlement of litigation between Holding
and the United States Department of Labor;

 

WHEREAS, on April 20, 2005, the Company assumed and amended certain terms of the
Outstanding Options, pursuant to an agreement with the Participant, dated as of
December 22, 2004; and

 

WHEREAS, the Company and Participant desire to amend and restate the Outstanding
Options effective as of the Amendment Date to comply with Section 409A of the
Internal Revenue Code (the “Code”).

 

NOW THEREFORE, in consideration of the promises and subject to the terms and
conditions set forth herein and in the Plan, the parties hereto agree as
follows:

 

1. Amendment of Grant; Option Price. Effective as of the Amendment Date and
subject to the terms hereof, the Company hereby evidences and confirms the
amendment and restatement of the grant to Participant of stock options in the
discretion of the Company entitling the Participant to receive from the Company
             shares of the Company’s common stock, par value $0.001 per share
(the “Common Stock”), exercisable only as provided in Sections 2, 3 and 4 below
(as herein amended and restated, the “Options”). The Options shall have an
exercise price of $             per share (the “Option Price”). The Options, as
amended and restated pursuant to this Amendment, are subject in all respects to
the terms of the Plan, all of which terms are made a part of and incorporated
into this Amendment.

 

2. Exercisability. The Options will become exercisable in accordance with the
following provisions of this Section 2.

 

(a) Options. Except as otherwise provided in this Amendment, the Options shall
be exercisable, if at all, on the earlier of (i) the date of a Company Sale
Event (as hereinafter defined) or (ii) March 30, 2007 (the “Exercise Date”).



--------------------------------------------------------------------------------

(b) Expiration Date. Unless an earlier exercise and settlement date occurs in
accordance with Section 2, 3 or 4, the Options shall terminate at 11:59 p.m.,
Pacific Standard Time, on March 30, 2007.

 

3. Method of Exercise and Settlement Upon Company Sale Event.

 

(a) Company Sale Event. For purposes hereof, a “Company Sale Event” shall occur
or shall have occurred only if any of the following events occurs:

 

(i) A change in the ownership of the Company. A change in ownership of the
Company shall occur on the date that any one person, or more than one person
acting as a “Group” (as defined under Section 409A of the Code), acquires
ownership of stock of the Company that, together with stock held by such person
or Group, constitutes more than 50% of the total fair market value or total
voting power of the stock of the Company; provided, however, that, if any one
person or more than one person acting as a Group, is considered to own, at the
effective time of the Company Sale Event, more than 50% of the total fair market
value or total voting power of the stock of the Company, the acquisition of
additional stock by the same person or persons is not considered to cause a
change in the ownership of the Company.

 

(ii) A change in the effective control of the Company. A change in the effective
control of the Company occurs on the date that:

 

(A) any one person, or more than one person acting as a Group, acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) ownership of stock of the Company
possessing 35% or more of the total voting power of the stock of the Company; or

 

(B) a majority of the members of the Company’s board of directors is replaced
during any 12-month period by directors whose appointment or election is not
endorsed by a majority of the members of the Company’s board of directors prior
to the date of the appointment or election; provided, however, that, if one
person, or more than one acting as a Group, is considered to effectively control
the Company, the acquisition of additional control of the Company by the same
person or persons is not considered a change in the effective control of the
Company.

 

(iii) A change in the ownership of a substantial portion of the Company’s
assets. A change in the ownership of a substantial portion of the Company’s
assets occurs on the date that any one person, or more than one person acting as
a Group, acquires (or has acquired during the 12-month period ending on the date
of the most recent acquisition by such person or persons) assets from the
Company that have a total Gross Fair Market Value (as defined in Section 3(b)
hereof) equal to or more than 40% of the total Gross Fair Market Value of all of
the assets of the Company immediately prior to such acquisition or acquisitions;
provided, however, that, a transfer of assets

 

by the Company is not treated as a change in the ownership of such assets if the
assets are transferred to:

 

(A) a shareholder of the Company (immediately before the asset transfer) in
exchange for or with respect to its stock;



--------------------------------------------------------------------------------

(B) an entity, 50% or more of the total value or voting power of which is owned,
directly or indirectly, by the Company;

 

(C) a person, or more than one person acting as a Group, that owns, directly or
indirectly, 50% or more of the total value or voting power of all the
outstanding stock of the Company; or

 

(D) an entity, at least 50% of the total value or voting power of which is
owned, directly or indirectly, by a person described in Section 3(a)(iii)(C)
hereof).

 

(b) Definitions. For purposes of Section 3(a) above, (i) “Gross Fair Market
Value” means the value of the assets of the Company, or the value of the assets
being disposed of, determined without regard to any liabilities associated with
such assets, and (ii) stock ownership shall be determined under Section 409A of
the Code.

 

(c) Method of Exercise. The Options shall be automatically exercised, without
any action on the part of the holder, as of the date of a Company Sale Event.

 

(d) Settlement. Notwithstanding Section 7 of the Plan or anything in the Plan to
the contrary, in the event that the Options are automatically exercised upon the
occurrence of a Company Sale Event, the Participant shall receive a cash payment
equal to (i) the excess of the per-share Company Sale Consideration (as
hereinafter defined) over the per-share Option Price, multiplied by (ii) the
number of shares of Common Stock subject to the Options. Such cash payment shall
be made to the Participant in a single lump sum on the date of the Company Sale
Event. Such cash payment shall be in full satisfaction of the Company’s
obligations under the Options and the Participant shall not be entitled to
receive any shares of Common Stock in connection with the exercise of the
Options upon the occurrence of a Company Sale Event. For purposes hereof, the
per-share “Company Sale Consideration” equals (1) in the case of a Company Sale
Event in connection with which Common Stock may be purchased solely for cash,
the amount of cash payable per share of Common Stock, (2) in the case of a
Company Sale Event not described in Section 3(d)(1) above, the fair market value
of a share of Common Stock on the date of the Company Sale Event.

 

4. Method of Exercise and Settlement on March 30, 2007.

 

(a) Method of Exercise. In the event that a Company Sale Event has not
previously occurred, the Participant may exercise the Options on March 30, 2007
(the “Exercise Date”) by written notice of exercise given to the Committee and
payment in full of the exercise price on or prior to the Exercise Date.

 

(b) Payment of Option Price. The Option Price must be paid in full on or prior
to the Exercise Date (i) in cash or cash equivalents, including an assignment of
the right to receive cash proceeds from the sale of any Common Stock subject to
the Option, (ii) in already owned shares of Common Stock having an aggregate
Fair Market Value on the Exercise Date equal to such Option Price, (iii) in a
combination of cash and Common Stock or (iv) in accordance with such procedures
or in such other form as the Committee shall from time to time determine.

 

(c) Settlement. Except as otherwise set forth below, following receipt of a
written exercise notice and payment in full of the Option Price of the Options
exercised in accordance with



--------------------------------------------------------------------------------

the terms of this Amendment, on the Exercise Date (or as soon as
administratively feasible but in no event later than December 31, 2007), the
Company shall deliver to the Participant a certificate or certificates
representing the shares of Common Stock acquired upon the exercise thereof,
registered in the name of the Participant, provided that, if the Company, in its
sole discretion, shall determine that, under applicable securities laws, any
certificates issued under this Section 4 must bear a legend restricting the
transfer of such Common Stock, such certificates shall bear the appropriate
legend. Notwithstanding the foregoing, following receipt of notice from the
Participant of written notice of exercise of any Options hereunder, the Company
may, on the Exercise Date and in lieu of accepting payment of the Option Price
therefor and delivering the number of shares for which the options are being
exercised, either (i) pay the Participant an amount in cash, in lieu of
permitting the Participant to exercise such options, or (ii) deliver to the
Participant a lesser number of shares of Common Stock having an aggregate Fair
Market Value on the Exercise Date, in any such case, equal to the excess, if
any, of the aggregate Fair Market Value of the shares of Common Stock as to
which the Options are being exercised over the aggregate Option Price for such
shares.

 

5. Payment of Withholding Taxes. If the Company is obligated to withhold from
payment to the Participant an amount on account of any tax imposed as a result
of the exercise or other settlement of the Options, the Participant shall be
required to pay such amount to the Company, as provided in the Plan. The
Participant acknowledges and agrees that he or she is solely responsible for the
tax consequences associated with the grant of the Options and their exercise.

 

6. Changes in Company’s Capital Structure. The existence of the Options will not
affect in any way the right or authority of the Company or its Participants to
make or authorize (a) any or all adjustments, recapitalizations, reorganizations
or other changes in the Company’s capital structure or its business; (b) any
merger or consolidation of the Company or its business; (c) any issue of bonds,
debentures, preferred or prior preference stock ahead of or affecting the Stock
or the rights thereof; (d) the dissolution or liquidation of the Company;
(e) any sale or transfer of all or any part of its assets or business; or
(f) any other corporate act or proceeding, whether of a similar character or
otherwise.

 

7. Plan. The Options are granted pursuant to the Plan, and the Options and this
Amendment are in all respects governed by the Plan and subject to all of the
terms and provisions thereof, whether such terms and provisions are incorporated
in this Amendment by reference or are expressly cited.

 

8. Employment, Directorship or Other Service. No provision of this Amendment or
of the Options granted hereunder shall give the Participant any right to
continued employment, directorship or other service with respect to the Company
or any Affiliates, create any inference as to the length of employment,
directorship or other service of the Participant, affect the right of the
Company or Affiliates to terminate the employment, directorship or other service
of the Participant, with or without Cause, or give the Participant any right to
participate in any employee welfare or benefit plan or other program (other than
the Plan) of the Company or any of the Affiliates.

 

9. Governing Law. This Amendment and the Options granted under the option
agreement as amended hereby shall be governed by, and construed and enforced in
accordance with, the laws of the State of Delaware (other than its laws
respecting choice of law).



--------------------------------------------------------------------------------

10. Waiver; Cumulative Rights. The failure or delay of either party hereto to
require performance by such other party of any provision hereof shall not affect
its right to require performance of such provision unless and until such
performance has been waived in writing. Each and every right hereunder is
cumulative and may be exercised in part or in whole from time to time.

 

11. Notices. Any notices, consents, or other communication to be sent or given
hereunder by any of the parties shall in every case be in writing and shall be
deemed properly served if (a) delivered personally, (b) sent by registered or
certified mail, in all such cases with first class postage prepaid, return
receipt requested, or (c) delivered to a nationally recognized overnight courier
service, to the parties at the addresses set forth below:

 

If to the Company:

 

Earle M. Jorgensen Company

10650 Alameda Street

Lynwood, California 90262

Attention: Corporate Secretary

Facsimile: (323)567-1034

If to the Participant:

  _________________________________     _________________________________    
_________________________________     _________________________________

 

or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party. Date of
service of such notice shall be (w) the date such notice is personally
delivered, (x) three (3) days after the date of mailing if sent by certified or
registered mail, or (y) one (1) day after date of delivery to the overnight
courier if sent by overnight courier.

 

12. Conditional Grant. The Options are granted upon the condition that the
Options shall be forfeited unless each and any person who is a spouse of the
Participant at any time on or after the Amendment Date (including any person who
becomes a spouse after the Amendment Date) executes a Consent of Spouse form
provided by the Committee, unless the Committee shall waive such condition.

 

13. Entire Agreement. This Amendment and the Plan embody the complete agreement
and understanding among the parties, and supersede and preempt any prior
understandings, agreements or representations by or among the parties hereto,
written or oral, with respect to the subject matter hereof.

 

14. Counterparts. This Amendment may be executed in separate counterparts, each
of which is deemed to be an original and all of which taken together constitute
one and the same instrument.

 

15. Successors and Assigns. This Amendment is intended to bind and inure to the
benefit of, and be enforceable by, the Participant and the Company and their
respective successors and assigns.

 

16. No Strict Construction. The language used in this Amendment will be deemed
to be the language chosen by the parties hereto to express their mutual intent,
and no rule of strict construction will be applied against any party hereto.



--------------------------------------------------------------------------------

17. Remedies. Each of the parties to this Amendment will be entitled to enforce
its rights under this Amendment specifically, to recover damages by reason of
any breach of any provision of this Amendment and to exercise all other rights
existing in its favor. The Participant agrees and acknowledges that money
damages will not be an adequate remedy for any breach of the provisions of this
Amendment and that the Company shall be entitled to specific performance and
injunctive relief in order to enforce, or prevent any violations of, the
provisions of this Amendment.

 

18. Amendments and Waivers. The Administrator may amend or waive any of the
terms of the Award heretofore granted, prospectively or retroactively, but no
such amendment shall adversely affect the rights of the Participant without the
Participant’s consent.

 

19. Headings. The captions set forth in this Amendment are for convenience only
and shall not be considered as part of this Amendment or as in any way limiting
the terms and provisions hereof.

 

[Remainder of page intentionally left blank. Signature page follows.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Amendment to be duly executed by
an officer thereunto duly authorized, and the Participant has hereunto set his
hand, all as of the day and year first above written.

 

EARLE M. JORGENSEN COMPANY

By:

   

Name:

   

Title:

   

 

Participant:

  